IN THE COURT OF APPEALS OF IOWA

                                  No. 19-0049
                               Filed July 1, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SCOTT A. THOMPSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Heather Lauber, Judge.



      On interlocutory appeal, Scott Thompson challenges the district court’s

denial of his request for a pretrial hearing on immunity from prosecution under

Iowa’s “stand your ground” law. AFFIRMED.



      Thomas J. Anderson of Thomas J. Anderson, P.C., L.L.O., Papillion,

Nebraska, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Doyle and Schumacher, JJ.
                                           2


DOYLE, Judge.

       Scott Thompson was charged by trial information with willful injury causing

bodily injury, domestic abuse assault with a dangerous weapon, and domestic

abuse assault causing bodily injury. He filed a notice of defense of self-defense

under Iowa Rule of Criminal Procedure 2.11(11)(c) (2018),1 a motion to enforce

immunity under Iowa Code section 704.13 (2017),2 and a motion for hearing on

immunity.    Thompson asserted he was “entitled to an immunity hearing to

determine if he should be relieved from further prosecution,” and asked for an

“evidentiary hearing; hear testimony and review the substantial evidence; find that

[Thompson] is immune from further prosecution herein; and dismiss [the] action.”

The district court denied Thompson’s request for a pretrial immunity hearing. The

supreme court granted Thompson’s application for interlocutory appeal.

       After all the briefing was completed and the case transferred to this court,

the supreme court decided State v. Wilson, 941 N.W.2d 579 (Iowa 2020). In that

appeal, as here, the defendant argued that section 704.13 “entitled him to a pretrial

evidentiary hearing where he could have presented his justification defense and

been vindicated without the need for a trial.” Id. at 581. The court found “that the


1 Iowa Rule of Criminal Procedure 2.11(11)(c) provides: “If Defendant intends to
rely on the defense of . . . self-defense, the defendant shall . . . file written notice
of such intention.”
2 Iowa Code section 704.13 provides that “[a] person who is justified in using

reasonable force against an aggressor in defense of oneself, another person, or
property pursuant to section 704.4 is immune from criminal or civil liability for all
damages incurred by the aggressor pursuant to the application of reasonable
force.” Section 704.4 states that “[a] person is justified in the use of reasonable
force to prevent or terminate criminal interference with the person’s possession or
other right in property.” Section 704.1(3) provides that “[a] person who is not
engaged in illegal activity has no duty to retreat from any place where the person
is lawfully present before using force as specified in this chapter.”
                                         3


2017 legislation does not require pretrial hearings. Significantly, section 704.13

provides an immunity from ‘liability,’ not an immunity from ‘prosecution’ as in some

other states with stand-your-ground laws.” Id. After its analysis, the court held

Wilson “had no right to a pretrial hearing on justification.” Id. at 590. The court

also rejected Wilson’s argument that the lack of a pretrial hearing meant his

proceedings were fundamentally unfair. Id. at 591. The Wilson holding resolves

this appeal, so we affirm the district court’s denial of Thompson’s request for a

pretrial hearing on immunity from prosecution.

      AFFIRMED.